DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 01/15/2021.  
Claims 1-20 are presented for further examination. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant argues that the additional elements integrate the abstract idea into a practical application because the additional elements: “testing a solid state drive,” "writing write data," "reading read data," and/or "comparing the read data to the write data as a test of the solid state drive," are not "insignificant extra-solution activity" for the reasons that (1) it is valuable to test manufactured items – remarks pages 10-11; (2) "writing write data," "reading read data," and/or "comparing the read data to the write data as a test” are significant part of the solution activity – remarks pages 11-16; (3) claims 8 and 15 recite a “machine” not directed to an abstract idea – remarks pages 14 & 17.
The examiner respectfully disagrees and submit that:
First, although claims 8 and 15 are directed to one of the four statutory categories (machine), claims recite steps for calculating a starting sector number using mathematical formula from a given address. This limitation as drafted under its broadest reasonable interpretation recites a mathematical concept because the claims explicitly recites mathematical relationships, formulas, equations or calculations. Thus, the claims recite mathematical concepts, a judicial exception.
Second, by emphasizing the importance of testing solid state drives, the method recited in claims performs a particular mathematical operation that merely link the use of the judicial exception to a field of use. Although for testing SSDs is valuable and necessary, the advance lies entirely in the realm of abstract ideas. 
Third, the additional elements, the tester block, the automated test equipment (ATE) and SSD, “testing solid state drive,” "writing write data," "reading read data," and/or "comparing the read data to the write data as a test” are recited at a high level of generality. For example, the logic of ATE that performs operations of determining, calculating, forming and sending command are recited at a high level of generality. This generic logic of ATE is no more than mere instructions to apply the judicial exception by using a generic computer component that merely automates the mathematical calculation.
Accordingly, these additional elements do not integrate the abstract idea (calculating a starting sector number using mathematical formula) into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Furthermore, “testing solid state drive,” "writing write data," "reading read data," and/or "comparing the read data to the write data as a test” are well-known, routine and conventional in the field of memory testing as shown below. These additional elements are not sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: See MPEP 2106.03 II. Eligibility step 1.
Claim 1 recites a series of steps for calculating a starting sector number using mathematical formula from a given address for testing a solid state drive (SSD), wherein the SSD sector size is not an integral power of 2. The method comprising 
receiving a command to write an amount of data corresponding to the SSD sector size of data to said SSD starting at a sector address; determining an approximate sector size as the closest power of 2 less than the sector size; determining an error factor as the ratio of the approximate sector size divided by the sector size; and forming the sector number by shifting the address right by the base 2 logarithm of the approximate sector size; and writing write data of said SSD sector size amount of data to said sector number of said SSD; reading read data of said amount of data from said sector number of said SSD; and comparing the read data to the write data as a test of the solid state drive.
Thus, the claim is directed to a process, one of the four statutory categories (process, machine, manufacture, or composition of matter). 
Claim 8 encompasses an apparatus (i.e., an automated test equipment) comprises a logic to perform a series of steps (similar to claim 1) to determine a starting sector of the SSD, send a write command to write data at a starting sector, read back the data, and comparing the read data with the write data written to that location. 
Thus, the claim is directed to a machine, which is a statutory category of invention. 
Similarly, Claim 15 encompasses a system for simultaneous testing of multiple solid state drives (SSDs), the system comprising: a tester block (210) configured to receive a command to write an amount of data to the SSD starting at a starting address and a logic (similar to claims 1 and 8) within said tester block (210) to determine a starting sector of the SSD corresponding to the starting address, send a write command to write data at a starting sector, read back the data, and comparing the read data with the write data written to that location. Thus, the claim is directed to a machine, which is a statutory category of invention. 
Step 2A - Prong 1: Regarding Eligibility step 2A. See MPEP 2106.04.II.
Next the claim is analyzed to determine whether it is directed to a judicial exception.
Claim 1 (similarly, claims 8 and 15) recites steps for calculating a starting sector number using mathematical formula from a given address, including:
determining an approximate sector size as the closest power of 2 less than the sector size; determining an error factor as the ratio of the approximate sector size divided by the sector size; and forming the sector number by shifting the address right by the base 2 logarithm of the approximate sector size.
This limitation as drafted is a process that under its broadest reasonable interpretation recites a mathematical concept that explicitly recites mathematical relationships, formulas, equations or calculations. Thus, the claim recites mathematical concepts. 
Step 2A - Prong 2:
The claims do not integrate the abstract idea into a practical application.
The only possible additional elements recited in the claims are “a system and a tester block”, “automated test equipment (ATE)” for simultaneous testing of multiple solid state drives (SSDs), “a solid state drive (SSD)” to be tested, “writing write data”, “reading read data”, “comparing the read data to the write data as a test” but they are described in high level of genericity, do not impose any meaningful limits on practicing the abstract idea, thus not sufficient to integrate the abstract idea into a practical application.
Claims 1, 8 & 15 recite receiving a write command to write data at a sector address and write calculated SSD size of data to a calculated sector location, the determined sector number is to test a solid state drive (SSD), wherein the SSD sector size is not an integral power of 2; 
a write operation to write data at a starting sector, read back the data, and comparing the read data with the write data written to that location.
Claim 1 additionally recites receiving a command to write the SSD sector size of data and write the data to the sector number;
Claim 8 additionally recites an automated test equipment (ATE) for simultaneous testing of multiple solid state drives (SSDs) sends a write command to write SSD size of data at a sector address;
Claim 15 additionally recites a system and a tester block configured to test SSD, claim 15 also recites receive a write command and logic to calculate a starting sector number using mathematical formula from a given address, wherein the testing comprises writing said amount of data to said SSD starting at said sector number.
However, the system, the tester block, the automated test equipment (ATE), for simultaneously testing multiple SSDs, a write command to write data at a starting sector, read back the data, and comparing the read data with the write data written to that location merely link the use of the judicial exception to a field of use. 
The operation of receiving write command collects write data and write address as input data for mathematical calculation, the collecting step, writing data at a starting sector, reading back the data, and comparing the read data with the write data written is recited at a high level of generality (i.e., as a general means of gathering write data and write address, write-read-compare operation) amount to mere data gathering, write-read-compare operation, which is a form of insignificant extra-solution activity.   
The system, the tester block, the automated test equipment (ATE) and SSD having a sector size are recited at a high level of generality. For example, the logic of ATE that performs operations of determining, calculating, forming and sending command are recited at a high level of generality. This generic logic of ATE is no more than mere instructions to apply the judicial exception by using a generic computer component that merely automates the mathematical calculation. 
Accordingly, this additional elements do not integrate the abstract idea (calculating a starting sector number using mathematical formula) into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims 1, 8 and 15 are directed to the abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above, the operation of receiving write command collects write data and write address as input data for mathematical calculation, the collecting step is recited at a high level of generality amount to mere data gathering; 
the tester block for receiving a write command, the automated test equipment (ATE) for simultaneously testing multiple SSDs by performing operations of determining, calculating, forming and sending command are recited at a high level of generality. 
Furthermore “writing write data,” “reading read data,” “comparing the read data to the write data as a test,” is well-known, routine and conventional in the field of memory testing.
For example, Rooey et al.  (US 2011/0280091) teach in paragraph [0015], The memory tester 200 writes test data to memory locations of the memory 220 and determines if any of the memory locations are defective by reading back the test data from the memory 220 and comparing the read data from a memory location with the write data written to that memory location;
Similar teaching of write-read-compare operation can be found in following prior arts:
Zhang et al. (US 2013/0111283), paragraph [0025];
Fujisaki (US 2012/0117432), paragraph [0059];
Kuroki et al. (US 2009/0316497), paragraph [0050];
Nakamura (US 2010/0107026), paragraph [0005];
Sakai (US 2010/0042880), abstract;
Chen et al. (US 2009/0282305), claim 1;
Kliewer et al. (US 2007/0260955), paragraph [0053].
Based on above analysis, and no additional elements that are sufficient to amount to significantly more than the judicial exception, claims 1, 8 and 15 are not patent eligible.
Claims 2-7, 8-14, and 16-19 recite limitations associated with abstract idea that organizes and manipulates information through mathematical correlations without significantly more. These claims are not patent eligible. For example, Claims 2-7, 8-14 & 16-19 explicitly recite mathematical relationships that shift the sector number right or left by certain amount (e.g., base 2 logarithm of the square of the error factor as recited in claims 2, 9 & 16; base 2 logarithm of the cube of the error factor as recited in claims 3, 10 & 17) to form a transformed sector number, are directed to the abstract idea without significantly more. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137